DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Enterovirus A71 as the virus and ferrostatin-1 as the ferroptosis inhibitor in the reply filed on 11/7/2022 is acknowledged.
Claims 6, 7, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.
In searching for art on the elected invention, no prior art teaches or suggests the treatment of the elected virus, enterovirus A71, with the elected ferroptosis inhibitor, ferrostatin-1. The search was broadened to encompass other claimed species, particularly, SARS-CoV-2 and pioglitazone. The prior art was found and applied (see below), which reads on the broader scope of the elected claims.  
Therefore, Claims 1-5, 8-16 and 19-21 are presented for examination.
	
Priority
This application claims priority to US Provisional Application No. 63/037889, filed on 6/11/2020.

Information Disclosure Statement
No Information Disclosure Statement was filed with this application.

Claim Objections
Claims 9 and 20 are objected to because of the following informalities: the term “synthethase” in line 3 of each claim should be changed to “synthetase” .  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the term “synthethase”  should be changed to “synthetase”. See p. 9:14. And p. 6:1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/006,169 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a method of treating viral infection, particularly, coronavirus, such as HCoV-229E, HCoV-OC43, SARS-CoV and SARS-Cov-2. The method comprising orally administering to a subject in need thereof an effective amount of ferroptosis inhibitor, e.g., rosiglitazone. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12-15 and 19-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Carboni et al. (Med Hypotheses; 140: 109776. Published online 2020 Apr 22. doi: 10.1016/j.mehy.2020.109776.)

Claimed invention
Claim 1 is drawn to a method for inhibiting virus infection (e.g., coronavirus – SARS-CoV-2) comprising administering to a subject in need thereof an effective amount of ferroptosis inhibitor (e.g., pioglitazone). Independent Claim 12 is similar but drawn to inhibiting virus replication by contacting the virus with the inhibitor. 

Prior art
Carboni discloses the administration of pioglitazone to patients for the treatment of COVID-19 due to SARS-CoV-2. See abstract; see also p. 3, 1st column.

Claim 2 limits claim 1, wherein the virus infection is caused by a single-strand RNA virus. Claim 3 limits claim 2, wherein the single-strand RNA virus is selected from the group consisting of, inter alia, a member of Coronaviridae family. Claim 4 limits claim 3, wherein the single-strand RNA virus is selected from the group consisting of, inter alia, a coronavirus. Claim 8 limits claim 4, wherein the single-strand RNA virus is the coronavirus selected from the group consisting of, inter alia, severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2).  Carboni teaches severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2). See abstract. SARS-CoV-2 meets the limitations of Claims 13-15 and 19 because SARS-CoV-2 is a single-stranded RNA coronavirus of the Coronaviridae family.

Claim 9 limits claim 1, wherein the ferroptosis inhibitor or the pharmaceutically acceptable salt thereof inhibits Acyl-CoA synthetase long chain family member 4 (ASCL4).
The inhibition of ACSL4 is an inherent function of troglitazone. This meets the limitation of Claim 20.

Claim 10 limits claim 1, wherein the ferroptosis inhibitor is selected from, inter alia, pioglitazone.  Carboni teaches pioglitazone. See abstract. This meets the limitation of Claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carboni et al. (Med Hypotheses; 140: 109776. Published online 2020 Apr 22. doi: 10.1016/j.mehy.2020.109776) in view of Okochi et al. (US 2010/0136122 A1).

Claimed invention
Claim 11 limits claim 1, wherein the ferroptosis inhibitor or the pharmaceutically acceptable salt thereof is in a dosage form for oral administration.  

Prior art
The limitations of Claims 1-4, 8-10, 12-15 and 19-21 are met by the disclosure of Carboni alone as described above. However, Carboni does not expressly teach the form of the pioglitazone composition or that it is suitable for oral administration. Nonetheless, oral formulations of pioglitazone were already known. For example, Okochi teaches oral preparations of pioglitazone that mask the bitter taste of pioglitazone. See abstract; see also Claims 1-12. The oral preparation can be administered very easily and can improve compliance because the bitter taste is masked. See col. 2:~13-17. Accordingly, one of ordinary skill in the art would have found it obvious to treat coronavirus with an oral preparation of pioglitazone because Carboni teaches the administration of pioglitazone for treating COVID-19 due to SARS-CoV-2 and Okochi teaches that pioglitazone can be administered in oral preparations that provide easy administration and improved compliance by masking the bitter taste of pioglitazone. The artisan would have reasonably expected that the oral preparation of pioglitazone of Okochi would be easily administered to those with COVID-19 infection and would obtain improved compliance. Therefore, one of ordinary skill in the art would have found the claimed invention as a whole to be prima facie obvious.

Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629